DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the Amendment filed 03/11/2021.
 	
Claims 1-20 are currently pending. Claims 1, 12, and 18 are independent Claims. 

In the non-final rejection mailed 11/13/2020 the Examiner has inadvertently omitted the limitations “each node of the plurality of nodes having at least one of a constant value or one or more inputs” (as recited in Claims 1, 12, and 18). This communication is to correct the issue.  Please see the rejection below.

Claim Rejections - 35 USC § 102

2.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 12, 14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morsi et al. (US 20140071135 A1).

As to Claim 1:
Morsi teaches a computing device comprising: an electronic processor; and a memory coupled to the electronic processor (a system; paragraph 0057), the memory including 
Directed Acyclic Graph data having a plurality of nodes (e.g., nodes representing versions of an entity may be captured as a directed acyclic graph … Each node 101 of the activity graph 100 may be associated with an entity (or versions thereof), such as a person, a user, a group (e.g., an organizational unit grouped by building, department, company, etc.), content (e.g., a document, an email, image, etc.); paragraphs 0023 – 0025), each nodes of the plurality of nodes having at least one of a constant value or one or more inputs (e.g., nodes 101 may be used to store information or attributes of its associated entity. For example, a node representing a person entity may store attributes, such as a name, birthday, gender, occupation, etc., of that person. By storing information and attributes of an entity in this way, the node object may be sufficiently generic to handle any type of entity without having to change the pipeline or schema of the system… each node may further include a time period indicating the period during which that node or data associated with that node (e.g., attributes) is valid. For example, a node representing a version of a document that was created on Jan. 1, 2013, and subsequently edited on Jan. 10, 2013, may include a time period of Jan. 1, 2013-Jan. 10, 2013 indicating the period during which that document was valid. Similarly, a node may include a time period associated with individual attributes of the entity indicating the period during which that attribute is valid. In this way, the validity of the node and associated information may be stored and used for purposes of data management; paragraphs 0025-0026); and 
program instructions that, when executed by the electronic processor (paragraph 0057 and 0058), cause the electronic processor to 
change the plurality of nodes (e.g., New nodes and edges may be added to the activity graph as new entities and relationships are formed. As changes are made to an entity or relationship, new nodes or edges representing new versions of the entity or relationship may be created and added to the activity graph based on the entity's or relationship's tracking type; paragraph 0023), and 

update one or more affected nodes of the plurality of nodes based on the change to the plurality of nodes, the one or more affected nodes being less than all of the plurality of nodes (e.g., Once there are no valid versions for an entity, the entity may be removed (e.g., by removing all nodes associated with the entity). For example, using the same document example provided above, the first version of the document may have expired on Jan. 10, 2013. However, a second version of the document was generated and is presently still valid. As such, if the version level retention type was selected for this entity, both the first version and second version of the document may be maintained in the system since a valid version exists. If, however, the second version of the document is flagged for deletion, then all versions of the entity will have expired and both versions may be deleted...a user may select a policy that indicates whether or not active relationships to other entities in the activity graph are to be removed when removing an entity (e.g., by removing the edges from the activity graph); paragraphs 0041-0043). 

As to Claim 2:
 Morsi teaches the DAG data further includes a plurality of edges (nodes representing entities (or versions thereof) interconnected by edges representing relationships … directed acyclic graph; paragraph 0024), wherein a first node type of the plurality of nodes has one or more edges of the plurality of edges in addition to the at least one of the constant value or the one or more inputs, and wherein a second node type of the plurality of nodes has only the one or more inputs (paragraphs 0024- 0027 and 0041). As to Claim 3:
Morsi teaches each node of the first node type is represented by the one or more edges leading into one or more downstream nodes of the plurality of nodes (an activity graph … nodes representing entities (or versions thereof) interconnected by edges representing relationships (or versions thereof) between those entities; the Abstract, 0010, 0013, and 0023), and wherein each node of the one or more downstream nodes is either the first node type or the second node type (paragraphs 0024- 0027 and 0041). As to Claim 4:
Morsi teaches each node of the first node type has an output based on the at least one of the constant value or one or more values of the one or more inputs, and wherein the output of the each node of the first node type of the plurality of nodes is an input to one or more downstream nodes in the plurality of nodes (paragraphs 0023-0025, 0027, and 0041).As to Claim 5:
Morsi teaches a display, wherein the program instructions that, when executed by the electronic processor, further cause the electronic processor to control the display to display values of some or all of the plurality of nodes, and control the display to display the update to values of the one or more affected nodes (paragraph 0057 and Figs. 2, 3).As to Claim 6:
Morsi teaches a subset of the plurality of nodes are a region of interest, and wherein the program instructions that, when executed by the electronic processor, further cause the electronic processor to perform a topological sort of the subset of the plurality of nodes when values of the subset of the plurality of nodes are displayed on the display (paragraphs 0023, 0029-0033 and Figs. 2, 3).

As to Claim 7:
Morsi teaches the program instructions that, when executed by the electronic processor, further cause the electronic processor to add nodes to the subset of the plurality of nodes (paragraphs 0023 and 0029-0033), and incrementally extend the topological sort when the nodes added to the subset of the plurality of nodes are displayed on the display (paragraphs 0023, 0029-0033, and 0057 & Fig.3).As to Claim 8:
Morsi teaches wherein, to change the plurality of nodes, the electronic processor is configured to perform one selected from a group consisting of: add a node to the plurality of nodes (paragraphs 0023 and 0029-0033), remove a node from the plurality of nodes (paragraphs 0031, 0037-0042, and 0045), change an instruction of a node of the plurality of nodes, change a source of the one or more inputs to a node of the plurality of nodes, or change a destination for an output of a node of the plurality of nodes (paragraphs 0040-0042, 0046, and 0053). 

As to Claim 12:
Refer to the discussion of Claim 1 above for rejection. Claim 1 is the same as Claim 12, except Claim 1 is a computing device Claim and Claim 12 is a system Claim.

As to Claim 14:
Refer to the discussion of Claim 8 above for rejection. 

As to Claim 18:
Refer to the discussion of Claim 1 above for rejection. Claim 1 is the same as Claim 18, except Claim 1 is a computing device Claim and Claim 18 is a method Claim.

As to Claim 19:
Morsi teaches changing the plurality of nodes further includes one of adding a node to the plurality of nodes (paragraphs 0023, and 0029-0033) or removing a node from the plurality of nodes (paragraphs 0031, 0037-0042, and 0045-0047).As to Claim 20:
Morsi teaches changing the plurality of nodes further includes changing a characteristic of a node of the plurality of nodes, the characteristic being one selected from a group consisting of: an instruction, a source of one or more inputs, or a destination for an output (paragraphs 0040-0042, 0046, and 0053).

Claim Rejections - 35 USC § 103

3.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


a.	Claims 9-11 and 15-17 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Morsi et al. in view of  Saxe et al.(US 6343376 B1).

As to Claim 9:
Morsi does not explicitly teach, Saxe teaches the program instructions further include a global counter (ESN), and wherein the program instructions that, when executed by the electronic processor, further cause the electronic processor to increment a value of the ESN each time the plurality of nodes is changed (Col.14, lines 55-65).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Morsi with Saxe because it would have provided the enhanced capability for increasing the speed of operation of a theorem prover relating to program verification using adaptive pattern-matching.

As to Claim 10:
Morsi does not explicitly teach, Saxe teaches an observation timestamp (OSN) for each of the plurality of nodes, and wherein the program instructions that, when executed by the electronic processor, further cause the electronic processor to detect that an output of a specific node of the plurality of nodes is observed, set a value of the OSN to the value of the ESN after detecting the output of the specific node is observed (Col. 13, lines 40-65).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Morsi with Saxe because it would have provided the enhanced capability for increasing the speed of operation of a theorem prover relating to program verification using adaptive pattern-matching.

As to Claim 11:
Morsi does not explicitly teach, Saxe teaches the program instructions further include an update timestamp (USN) for each of the plurality of nodes, and wherein the program instructions that, when executed by the electronic processor, further cause the electronic processor to detect that a value of the USN of the specific node of the plurality of nodes is less than the value of the ESN (Col. 13, ln 40-65 and  Col. 17, In 48- Col. 18, In 48-67), detect that nodes that provide an input to the specific node have USN values that are greater than the value of the USN of the specific node (Col. 13, In 40-65 and Col. 17, In 48 - Col. 18, In 48-67), perform a recalculation of the output of the specific node of the plurality of nodes in response to detecting that the value of the USN of the specific node is less than the value of the ESN and that the nodes that provide the input to the specific node have USN values that are greater than the value of the USN of the specific node (Col. 13, In 40-65; Col. 17, ln 48 - Col. 18, In 48-67), and set the USN to the value of the ESN after the output of the node of the plurality of nodes is recalculated (Col. 13, In 40-65; Col. 17, In 48- Col. 18, In 48-67).



As to Claims 15-17:
Refer to the discussion of Claims 9-11 above, respectively, for rejections. 

c.	Claim 13 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Morsi et al. in view of  Wells et al. (US 6216138 B2).
As to Claim 13:
Morsi does not explicitly teach, Wells teaches a printer, wherein the program instructions that, when executed by the electronic processor, further cause the electronic processor to control the printer to print values of the plurality of nodes (Col. 6, lines 46-67).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Morsi with Wells because it would have provided the enhanced capability for automatically generating graphical representations of computer operations linked together according to functional relationships.



Response to Arguments

4.	Applicants' arguments filed 03/11/2021 have been fully considered but they are not persuasive.

Applicant argues that Morsi does not teach “each node of the plurality of nodes having at least one of a constant value or one or more inputs”. 
In response, under a broadest reasonable interpretation, Morsi meets the limitations as claimed. Morsi teaches each node of the plurality of nodes having at least one of a constant value or one or more inputs (nodes 101 may be used to store information or attributes of its associated entity. For example, a node representing a person entity may store attributes, such as a name, birthday, gender, occupation, etc., of that person. By storing information and attributes of an entity in this way, the node object may be sufficiently generic to handle any type of entity without having to change the pipeline or schema of the system… each node may further include a time period indicating the period during which that node or data associated with that node (e.g., attributes) is valid. For example, a node representing a version of a document that was created on Jan. 1, 2013, and subsequently edited on Jan. 10, 2013, may include a time period of Jan. 1, 2013-Jan. 10, 2013 indicating the period during which that document was valid. Similarly, a node may include a time period associated with individual attributes of the entity indicating the period during which that attribute is valid. In this way, the validity of the node and associated information may be stored and used for purposes of data management; paragraphs 0025-0026).


Conclusion


5.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.

	Contact information

6.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (8:00 am – 5:30 pm). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176